DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2022 has been entered.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bokma et al. (hereinafter “Bokma” US 2013 / 0141342).

As pertaining to Claim 12, Bokma discloses (see Fig. 3 in combination with Figs. 5A-5C) a touch pad (see (500) in Fig. 5), comprising: 
a substrate (see (502) in Fig 5);
a capacitance sensor (see Fig. 3 in combination with (502) in Fig. 5 for a touch or proximity touch associated with (506)) disposed on a first surface (i.e., a top surface) of the substrate (502; see Page 3 through Page 4, Para. [0041]-[0042]; Page 1, Para. [0003]; and Page 5, Para. [0055]);
one or more deformable snap members (see (508) in Fig. 5) secured to a second surface (i.e., a bottom surface) of the substrate (502) where the second surface (i.e., the bottom surface) is opposite to the first surface (i.e., the top surface);
a sense electrode (see (512) in Fig. 5) on the second surface (i.e., the bottom surface) of the substrate (502); and
a sensing circuit (i.e., a microcontroller) to measure a capacitive measurement (see (504) in Fig. 5 for a force or pressure touch) affected by a distance between the 
wherein an amount of deflection (i.e., a change associated with a force or pressure touch as measured by the capacitance between (508) and (512)) of deformable snap members (508) is measurable with a sense controller (i.e., a microcontroller; see Page 4 through Page 5, Para. [0049]-[0052] and [0054]).

As pertaining to Claim 19, Bokma discloses (see Fig. 3 in combination with Figs. 5A-5C) a method of using a touch pad sensor (see (500) in Fig. 5), comprising: 
receiving a first change in a capacitive measurement (see Fig. 3 in combination with (502) in Fig. 5 for a touch or proximity touch associated with (506)) from a first sense electrode (see any of (S1-S4) in Fig. 3) on a first side (i.e., a top side) of a substrate (see (502) in Fig. 5);
determining that the first change in the capacitive measurement (i.e., the change associated with the touch or proximity touch corresponding to (506) and (502)) corresponds to a user touch or a user proximity gesture (again, see (506); and see Page 3 through Page 4, Para. [0041]-[0042]; Page 1, Para. [0003]; and Page 5, Para. [0055]);
receiving a second change in a capacitive measurement (see (504) in Fig. 5 for a force or pressure touch) by a sense controller (i.e., a microcontroller) from a second sense electrode (see (508, 512) in Fig. 5) on a second side (i.e., a bottom side) of a substrate (again, see (502)) where the second side (i.e., the bottom side) is opposite to the first side (i.e., the top side); and


As pertaining to Claim 20, Bokma discloses (see Fig. 3 in combination with Figs. 5A-5C) that the second change in the capacitive measurement (i.e., the change associated with a force or pressure touch as measured by the capacitance between (508) and (512)) is caused by a deflection of a deformable snap member (see (508)) secured to an underside (i.e., a bottom side) of the substrate (502; again, see Page 4 through Page 5, Para. [0049]-[0052] and [0054]).

As pertaining to Claim 21, Bokma discloses (see Figs. 5A-5C along with Figs. 7A-7C) that the touch pad (see (500) in Fig. 5) is positioned within a cavity (i.e., a housing) of a computing device (see (736) in Fig. 7A; see (740) in Fig. 7B; and see (744) in Fig. 7C; and note that the touch pad (500) is positioned within a housing of a computing device such that a downward force or pressure on the touch pad causes the touch pad to move deeper into the housing; see Page 6, Para. [0060]-[0062]);
wherein when the touch pad (500) is pushed with a force sufficient to move a portion of the touch pad (500) into a cavity (i.e., the housing; again, see Figs. 7A-7C in combination with Figs. 5A-5C), the portion of the touch pad (500) moves deeper into the cavity (i.e., the housing) until the one or more deformable snap member (see (508)) is pushed against a structure (i.e., see the ends of (508) which are pressed against a flat .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bokma in view of Mittleman et al. (hereinafter “Mittleman” US 2011 / 0241442).

As pertaining to Claim 1, Bokma discloses (see Fig. 3 in combination with Figs. 5A-5C) a touch sensor (see (500) in Fig. 5), comprising: 
a substrate (see (502) in Fig 5);
a first drive electrode (see (D0-D3) in Fig. 3) on a first side (i.e., a top side) of the substrate (502);

wherein the first drive electrode (see (D0-D3)) and the first sense electrode (see (S0-S3)) form at least a portion of a capacitive sensor (see Fig. 3 in combination with (502) in Fig. 5 for a touch or proximity touch associated with (506)) on the first side (i.e., the top side) of the substrate (502; see Page 3 through Page 4, Para. [0041]-[0042]; Page 1, Para. [0003]; and Page 5, Para. [0055]); and
a second sense electrode (see (512) in Fig. 5) on a second side (i.e., a bottom side) of the substrate (502) wherein the second side (i.e., the bottom side) is opposite to the first side (i.e., the top side);
a deformable snap member (see (508) in Fig. 5) disposed over the second sense electrode (512), the deformable snap member (508) includes:
a deflectable metal material (i.e., a conductive material);
wherein when the metal material (i.e., the conductive material) flexes from a resting position (i.e., via a force or pressure from the user), a change in capacitance between the deformable snap member (508) and the second sense electrode (512) is measurable (i.e., via a microcontroller);
wherein an amount of deflection (i.e., a change associated with a force or pressure touch as measured by the capacitance between (508) and (512)) of deflectable metal material (see (508)) is measurable with a sense controller (i.e., the microcontroller; see Page 4 through Page 5, Para. [0049]-[0052] and [0054]).


However, in the same field of endeavor, Mittleman discloses (see Fig. 3A) a touch pad structure (300) wherein a deformable snap member (320, 321) is disposed at an underside of a touch input member (310), and wherein the deformable snap member (320, 321) is disposed over a drive electrode (i.e., (312A)) and a sense electrode (i.e., (312B)) such that when a finger of a user applies pressure to the deformable snap member (320, 321) by pressing on the touch pad (see (310)), a metal material (i.e., a conductive material) used in the deformable snap member (320, 321) deflects from a rest position, and a change in capacitance between the second drive electrode (312A) and the second sense electrode (312B) is measurable to determine an amount of deflection of the deformable snap member (see (320, 321); and see Page 3, Para. [0025]-[0028]).  It is a goal of Mittleman to provide a touch pad dome switch structure, utilizing one or more deformable snap members in the manner suggested by Bokma, that is reliable and accurate, is protected from damage by contaminants, and can provide tactile feedback to a user (see Page 1, Para. [0007]) while allowing for any degree of change in capacitance to be measured and associated with a pressing force of the user (see Page 3 through Page 4, Para. [0029]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bokma with the 

As pertaining to Claim 3, Mittleman discloses (see Fig. 3A) that a range of pressures applied to the deformable snap member (320, 321) is detectable (i.e., as a capacitance change; again, see Page 3 through Page 4, Para. [0029]-[0030]).

As pertaining to Claim 8, Bokma discloses (see Figs. 5A-5C along with Figs. 7A-7C) that the substrate (502) is part of a capacitive touch pad (see Fig. 3 in combination with Fig. 6) incorporated into a computing device (see (736) in Fig. 7A; see (740) in Fig. 7B; and see (744) in Fig. 7C; and see Page 5, Para. [0056] and Page 6, Para. [0060]-[0062]); and
wherein the capacitive touch pad (again, see Fig. 3 and Fig. 6) is incorporated into a user touch surface (i.e., a top surface) of the substrate (502) opposite of an underside surface (i.e., a bottom surface; again, see Page 4 through Page 5, Para. [0049]-[0052] and [0054]).

As pertaining to Claim 9, Mittleman discloses (see Fig. 3A) that the deformable snap member (320, 321) is secured to the substrate (see (310); and again, see Page 3, Para. [0023]).

As pertaining to Claim 10, Mittleman discloses (see Fig. 3A) that the deformable snap member (320, 321) is part of a plurality (i.e., one or more) of deformable snap members secured to the substrate (see Page 1, Para. [0002]).

As pertaining to Claim 11, Mittleman discloses (see Fig. 3A) that activation of the plurality of deformable snap members (320, 321) enable collection of both pressure information and location information (see Page 3 through Page 4, Para. [0027]-[0029]).

As pertaining to Claim 13, Bokma does not explicitly disclose a drive electrode and the sense electrode disposed to cover the one or more deformable snap members; wherein when a finger applies pressure to the one or more deformable snap members by pressing on the touch pad, a metal material used in the one or more deformable snap member deflects from a rest position.
However, in the same field of endeavor, Mittleman discloses (see Fig. 3A) a touch pad structure (300) wherein a deformable snap member (320, 321) is disposed at an underside of a touch input member (310), and wherein a drive electrode (i.e., (312A)) and a sense electrode (i.e., (312B)) are disposed to cover the deformable snap member (320, 321); wherein when a finger applies pressure to the deformable snap member (320, 321) by pressing on the touch pad (see (310)), a metal material (i.e., a conductive 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bokma with the teachings of Mittleman, such that the touch pad of Bokma further comprises a drive electrode and a sense electrode disposed to cover the one or more deformable snap members, in order to provide a touch pad structure that is reliable and accurate, can be protected from damage by contaminants, and can provide tactile feedback to a user while allowing for any degree of change in capacitance to be measured and associated with a pressing force of the user.

As pertaining to Claim 14, Mittleman discloses (see Fig. 3A) a degree of deflection of the one or more deformable snap members (320, 321) are detectable (i.e., as a capacitance change) allowing for a range of pressure applied to the one or more deformable snap member (320, 321) to be detectable (again, see Page 3 through Page 4, Para. [0029]-[0030]).

As pertaining to Claim 15, Mittleman discloses (see Fig. 3A) a change in a capacitance between the drive electrode (312A) and the sense electrode (312B) is used to detect the deflection (again, see Page 3 through Page 4, Para. [0027]-[0029]).

As pertaining to Claim 16, Mittleman discloses (see Fig. 3A) that the one or more deformable snap members (320, 321) are disposed on the substrate (see (310)) such that the one or more deformable snap members (320, 321) enable collecting position information and pressure information when pressure is applied to the one or more deformable snap members (again, see (320, 321); and see Page 3 through Page 4, Para. [0027]-[0029]).

As pertaining to Claim 17, Mittleman discloses (see Fig. 3A) that a portion of the at least one drive electrode (312A) and a portion of the at least one sense electrode (312B) are disposed underneath the deformable snap member (see (320, 321));
a capacitance value exists between the at least one drive electrode (312A) and the at least one sense electrode (312B) when the at least one drive electrode (312A) is activated and the deformable snap member (320, 321) is in a rest position;
wherein the capacitance value changes when a metal material (i.e., a conductive material) of the deformable snap member (320, 321) is deflected (i.e., via a force or pressure) from the rest position (again, see Page 3 through Page 4, Para. [0027]-[0030]).

As pertaining to Claim 18, Mittleman discloses (see Fig. 3A) that a greater deflection of the metal material (i.e., conductor; see (320, 321)) results in a greater change in the capacitance value (again, see Page 3 through Page 4, Para. [0027]-[0030]).


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bokma in view of Mittleman and further in view of Huang (US 10,510,499).

As pertaining to Claim 4, neither Bokma nor Mittleman explicitly discloses a carrier attached to the second side (i.e., the bottom side) of the substrate; an open cavity with at least one opening is defined by the carrier; wherein the deformable snap member is at least partially disposed within the open cavity such that an apex of the deformable snap member protrudes out of the opening.
However, in the same field of endeavor, Huang discloses (see Fig. 6 and Fig. 10) a touch pad (3) comprising a substrate (32), wherein a touch sensor (see (31, 32)) is disposed on a first side (i.e., a top side) of the substrate (32), and a deformable snap member (33) is disposed on a second side (i.e., a bottom side) of the substrate (32; see Col. 1, Ln. 25-42; and Col. 4, Ln. 63-67 through Col. 5, Ln. 1-37), wherein a carrier (331) is attached to the second side (i.e., the bottom side) of the substrate (32); an open cavity (i.e., an opening) with at least one opening is defined by the carrier (331; see Fig. 10); and wherein the deformable snap member (33) is at least partially disposed within the open cavity (see Fig. 10) such that an apex (i.e., a top) of the deformable 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bokma and Mittleman with the teachings of Huang in order to provide a deformable snap member that enhances the comfort of operating the touch sensor as suggested by Huang.

As pertaining to Claim 5, Huang discloses (see Fig. 6 and Fig. 10) that the carrier (331) is an open frame (again, see Fig. 10 and Col. 5, Ln. 47-67 through Col. 6, Ln. 1-50).

As pertaining to Claim 6, Huang does not explicitly disclose the material composition of the carrier (331).  That is, Huang does not disclose that the carrier (331) is made of an electrically insulating material.  
However, one of ordinary skill in the art would have readily appreciated that the carrier (331) as disclosed by Huang must be made of an electrically insulating material in order to prevent short circuiting of the second drive and sense electrodes (3311, 3312) disposed on the second side of the substrate (32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combined teachings of Bokma, 


Response to Arguments

Applicant’s arguments with respect to Claims 1, 3-6, and 8-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely Bruwer and Huang, teach or fairly suggest the “first drive electrode” and “first sense electrode” on a “first side of the substrate” and the “second drive electrode” and “second sense electrode” on a “second side of the substrate” such that a “deformable snap member” is “disposed over the second drive electrode and the second sense electrode” whereby an “amount of deflection of the deformable snap members is measurable with a sense controller” as recited in independent Claim 1 (see Remarks at Pages 8 and 9).  The examiner respectfully points out that these features are plainly suggested by at least the teachings of Bokma and Mittleman as newly relied upon by the examiner in the above rejections.  As such, the rejection of Claims 1, 3-6, and 8-21 is maintained.  The examiner additionally respectfully points out that the scope of independent Claims 12 and 19, while argued by the applicant to include “similar elements” to independent Claim 1 (see Remarks at Page 12), varies significantly from independent Claim 1.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622